388 So. 2d 1235 (1980)
Calvin Cooley JONES, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 57511.
Supreme Court of Florida.
October 2, 1980.
Joseph D. Lorenz of Lorenz, Lungstrum & Heflin, Fort Walton Beach, for appellant.
Jim Smith, Atty. Gen. and Miguel A. Olivella, Jr., Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
This cause is before us on direct appeal from the circuit court in and for Okaloosa County because the trial court upheld the constitutionality of section 775.084, Florida Statutes (1977). The trial court's ruling upholding the constitutionality of section 775.084 is consistent with our holding in Eutsey v. State, 383 So. 2d 219 (Fla. 1980). We hold that the constitutional issue is now legally frivolous and therefore transfer the case to the District Court of Appeal, First District, for consideration of the remaining points on appeal.
It is so ordered.
SUNDBERG, C.J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.